Exhibit 10.53
(EXIDE TECHNOLOGIES LOGO) [g19297g1929701.gif]
ANNUAL INCENTIVE PLAN FY10
OBJECTIVE
To create an annual short-term incentive plan that encourages and rewards the
attainment of established corporate and division goals. The plan is based the
following metrics: Adjusted Earnings Per Share (“Adjusted EPS”), Consolidated
Adjusted EBITDA, Adjusted EBITDA (Division) and Return on Working Capital
(Division). Each metric is weighted as a percent of total incentive opportunity.
PLAN SUMMARY
Annual Incentive Plan payouts will be determined and distributed after year-end
financials are audited and such payouts are approved by Exide’s Board of
Directors or any committee thereof where applicable. Adjusted Net Income acts as
a plan trigger; no plan payouts will be made unless Exide achieves 50% or better
of the Consolidated Adjusted Net Income approved by the Board of Directors.
Corporate and division metrics have the following performance levels: Threshold
is defined as (80%) of target performance metric and results in a payout of 50%
of your personal target; Target is defined as (100%) of the target performance
metrics and result in a payout at your personal target; and Maximum is defined
as (120%) of target performance level that results in a payout at 200% of your
personal target. Threshold is defined as the level below which no award would be
earned and maximum is defined as the level at which point the award becomes
capped.
TARGET
The TARGET, the performance level at which a target level incentive is paid, for
each Division and Corporate is set pursuant to the FY10 Operating Plan.
WEIGHTING
The FY10 Exide Annual Incentive Plan will include global consolidated Exide
metrics and Division metrics. Shown below is the weighting of the metrics.

                  Metrics   Corporate   Division1
Exide Adjusted EPS
    70 %     15 %
Exide Consolidated Adjusted EBITDA
    30 %     10 %
Adjusted EBITDA (By Division)
    N/A       50 %
Return on Working Capital (By Division)
    N/A       25 %

 

1   Exide Adjusted EPS and Exide Consolidated Adjusted EBITDA account for 25% of
the Division total incentive opportunity; Division Adjusted EBITDA and Division
Return on Working Capital account for 75% of the Division total incentive
opportunity.

Page 1 of 5



--------------------------------------------------------------------------------



 



(EXIDE TECHNOLOGIES LOGO) [g19297g1929701.gif]
ANNUAL INCENTIVE PLAN FY10
EXAMPLE—DIVISION EMPLOYEE
(Assume Adjusted Net Income Trigger of 50% or better of Consolidated Adjusted
Net Income is met)

           
Base Salary
  $ 50,000  
Incentive Target
    5 %
Target Payout
  $ 2,500  
 
       
Plan
       
Threshold 80%
  $ 1,250 (50% Payout)  
Target 100%
  $ 2,500 (100% Payout)
Maximum 120%
  $ $5,000 (200% Payout)

                                          Actual             Metric   Weight  
Performance   Payout
EBITDA
    50 %     105 %   50% X 2,500 = $1,250 X 125%=   $ 1,562.50  
Return on Working Capital
    25 %     90 %   25% X 2,500 = $625 X 75% =   $ 468.75  
Consolidated Adjusted EBITDA
    10 %     100 %   10% X 2,500 = $250 X 100% =   $ 250.00  
Corporate Adjusted EPS
    15 %     100 %   15% X 2,500 = $375 X 100% =   $ 375.00  
 
                           
 
                  TOTAL PAYOUT:   $ 2,656.25  
 
                           

EXAMPLE—CORPORATE EMPLOYEE
(Assume Adjusted Net Income Trigger of 50% or better of Consolidated Adjusted
Net Income is met)

           
Base Salary
  $ 50,000  
Incentive Target
    5 %
Target Payout
  $ 2,500    
Plan
       
Threshold 80%
  $ 1,250 (50% Payout)
Target 100%
  $ 2,500 (100% Payout)
Maximum 120%
  $ 5,000 (200% Payout)

                              Actual             Metric   Weight   Performance  
Payout
Consolidated Adjusted EBITDA
  30%   100%   30% X 2,500 = $750 X 100% =   $ 750.00  
Corporate Adjusted EPS
  70%   100%   70% X 2,500 = $1,750 X 100% =   $ 1,750.00  
 
           
 
          TOTAL PAYOUT:   $ 2,500.00  
 
           

Page 2 of 5



--------------------------------------------------------------------------------



 



(EXIDE TECHNOLOGIES LOGO) [g19297g1929701.gif]
ANNUAL INCENTIVE PLAN FY10
DEFINITIONS
Adjusted EBITDA

  •   Earnings before Interest, Taxes, Depreciation, Amortization and
Restructuring charges.     •   Further adjusts reported earnings for the effect
of:

  •   Non-cash currency remeasurement gains or losses;     •   The non-cash gain
or loss from revaluation of the Company’s warrants liability;     •   Impairment
charges;     •   Gains or losses on asset sales;     •   Non-cash stock
compensation expense; and     •   Minority interest.

Adjusted Net Income

  •   Net Income plus or minus

  •   After tax reorganization expenses relating to ongoing claims
administration and settlement;     •   Non-cash gain or loss from revaluation of
the Company’s warrants liability (no tax effect as such is not subject to U.S.
Income Taxes);     •   After tax restructuring charges;     •   Non-cash, after
tax currency remeasurement gains or losses which relates principally to historic
intercompany debt; and     •   The impact of one-time tax items, including the
impact of non-cash valuation allowances.

Adjusted EPS

  •   Adjusted net income divided by weighted average shares outstanding.  
Working Capital

  •   (Accounts Receivable + Inventory) - (Accounts Payable + Accrued Expense)  
Return on Working Capital

  •   Adjusted EBITDA / Working Capital

Page 3 of 5



--------------------------------------------------------------------------------



 



(EXIDE TECHNOLOGIES LOGO) [g19297g1929701.gif]
ANNUAL INCENTIVE PLAN FY10
TRANSFERS
The methodology to be used when calculating the year-end incentive payouts for
the Exide Annual Incentive Plan participants who transfer between divisions or
to / from the Corporate group during the fiscal year will be as follows:

A.   Transfer During the First Quarter of the Fiscal Year

  1.   Incentive payouts for Annual Incentive Plan participants who transfer
between divisions or to / from the Corporate group during the first quarter of
the fiscal year will be calculated as if the participants had worked the full
year in the division / group to which they transferred. There will be no
prorated calculation.

B.   Transfer After the First Quarter of the Fiscal Year

  1.   Annual Incentive Plan participants who transfer between divisions or to /
from the Corporate group after the first quarter of the fiscal year will receive
the greater of:

  a.   The incentive payout they would have received had they not transferred.
The calculation will be made at year end using the participant’s old base salary
and old target percentage for the business unit in place prior to their
transfer; or     b.   A prorated incentive calculated at year-end incorporating
the amount of time spent in each division / group during the fiscal year. For
time spent prior to the transfer, the calculation will incorporate the
participant’s old base salary, old target AIP percentage and the old business
unit AIP on a prorated basis. For the time spent subsequent to the transfer, the
calculation will incorporate the participant’s new base salary, new target AIP
percentage and new business unit AIP on a prorated basis.

CHANGE IN AIP PARTICIPANT PERCENTAGE

  A.   If an AIP participant is at a salary and one target % for a portion of
the year and is transferred or promoted within the same business unit to a
higher target %, the participant will receive the higher salary and target % as
of March 31st for the entire year.     B.   If an AIP participant moves to /
from a sales incentive plan during the year, the AIP incentive will be
calculated on a prorated basis. For time spent in the AIP plan during the year,
the participant’s incentive will be calculated using the AIP plan. For time
spent in the sales plan during the year, the participant’s incentive will be
calculated using the sales plan.

Page 4 of 5



--------------------------------------------------------------------------------



 



(EXIDE TECHNOLOGIES LOGO) [g19297g1929701.gif]
ANNUAL INCENTIVE PLAN FY10
ELIGIBILITY
To be eligible for the plan, the participant must be employed by Exide, in an
eligible position before March 1, 2010, performing at a level of “meets” or
above and not on a leave of absence at the time of payout. An incentive payout
for participants performing below “meets” or on a Performance Improvement Plan
must be approved by the EVP Human Resources. Participants who join Exide during
the plan year before March 1, 2010 will be eligible for a pro rata portion of
their earned payout. Participation in the plan is at the sole discretion of the
“Company”. The President and CEO of EXIDE TECHNOLOGIES, at his discretion, may
adjust or withhold all or part of a payout to any individual(s). Participants
are reviewed and participation is determined on an annual basis. In order to
receive the year end payout, participants must be employed by Exide in an
eligible position at the time of payout.
LEAVE OF ABSENCE
If an employee was on a leave of absence for more than sixty (60) days during
FY10, the incentive will be prorated for the period greater than 60 days the
employee was on leave. Prorated incentive payouts must be reviewed and approved
by the Senior Director of Human Resources to insure consistency throughout North
America and the Vice President of Benefits for Europe. For example, if an
employee is on a leave for 90 days during FY10, the employee will receive
11/12’s of their incentive. If an employee is on a Leave of Absence when the
incentive payments are paid, the payout will be effective when the employee
returns from the leave.
POINTS TO REMEMBER

  •   Payout will be after FY10 results have been finalized and audited and
approved.     •   Participation is at the discretion of the Company.     •  
Participation is determined on an annual basis.     •   The participant must be
employed by Exide in an eligible position at the time of payout.     •   The
individual must be at or exceed a “meets” performance level to be eligible for a
payout and not on a Performance Improvement Plan.     •   Exceptions to this
plan and all other rules must be approved by the EVP, Human Resources.     •  
AIP payouts are capped at 200% of TARGET.     •   Questions of interpretation
and all disputes will be resolved by a committee, consisting of the President
and CEO, the EVP and CFO, and the EVP of Global Human Resources and
Communication and in certain situations the Compensation Committee of the Exide
Board of Directors.

Page 5 of 5